DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections Withdrawn 
1.	The 35 U.S.C. 103(a) rejection of claims 1-7 unpatentable over Suzuki et al. in view of Fees et al. has been withdrawn due to applicant’s amendment filed on 7/22/22.
New Rejections
Claim Objections
2.	Claim 10 is objected to because of the following informalities:  claim 10 depend on claim 10.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US20160126514) in view of Fee et al. (US20180109016).
As to claim 1, Suzuki et al. discloses a secondary battery module with a plurality of battery blocks each obtained by stacking a plurality of battery cells (figure 8 number 2), comprising: a holding member adapted to hold the plurality of the battery blocks (figure 8 number 100) the holding member including a pair of opposed end plates (figure 8 number 102), a pair of opposed side plates (figure 8 number 101), and a section plate (figure 8 number 104) arranged between the adjacent battery blocks to partition the battery blocks wherein the opposed side plates completely cover two ends of the section plate; and an inter-block bus bar provided across the section plate and adapted to electrically connect the adjacent battery blocks (figure 12 number 123).
Suzuki et al. fail to disclose wherein the inter-block bus bar has a fuse portion.
Fees et al. teaches wherein the inter-block bus bar has a fuse portion for the purpose of reducing or eliminating a voltage across electrical connections between battery modules (paragraph 0063).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Suzuki et al. with wherein the inter- block bus bar has a fuse portion for the purpose of reducing or eliminating a voltage across electrical connections between battery modules (paragraph 0063).
As to claim 2, Suzuki et al. discloses wherein: the section plate has a narrow face arranged along a stacked direction of the battery cells (figure 8 number 104) and the inter- block bus bar is provided so as to face the narrow face of the section plate (figure 12 number 123).
Suzuki et al. fail to disclose the fuse portion of the inter-block bus bar is provided so as to face the narrow face of the section plate.
Fees et al. teaches wherein the inter-block bus bar has a fuse portion for the purpose of reducing or eliminating a voltage across electrical connections between battery modules (paragraph 0063).
Therefore it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Suzuki et al. with the fuse portion of the inter-block bus bar is provided so as to face the narrow face of the section plate for portion for the purpose of reducing or eliminating a voltage across electrical connections between battery modules (paragraph 0063).
As to claim 3, Suzuki et al. fail to disclose wherein the fuse portion is formed narrower or/and thinner than other portions of the inter- block bus bar.
Fees et al. teaches wherein the fuse portion is formed narrower or/and thinner than other portions of the inter- block bus bar for the purpose of reducing or eliminating
short circuits and/or fires from propagating through the battery housing (paragraph
0063).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide wherein the fuse portion is formed narrower or/and thinner than other portions of the inter- block bus bar for the purpose of reducing or eliminating short circuits and/or fires from propagating through the battery housing (paragraph 0063).
As to claim 4, Suzuki et al. discloses further comprising a housing adapted to house the plurality of the battery blocks held by the holding member, wherein: the section plate is fastened to the housing with a fastening member, and the fastening member is disposed near the fuse portion (figure 5 number 104).
As to claim 5, Suzuki et al. discloses a secondary battery module with at least one battery block obtained by stacking a plurality of battery cells, comprising (figure 8 number 2): a holding member adapted to hold the battery block (Figure 8 number 100), the holding member including a pair of opposed end plates (figure 8 number 102) and a pair of opposed side plates (figure 8 number 101) and a section plate (figure 8 number 104) arranged between adjacent battery blocks to partition the battery blocks, wherein the opposed side plates completely cover two ends of the section plate; and a plurality of bus bars at ends of the module, each of the plurality of bus bars at the ends of the module having one end electrically connected to the battery block and having another end extending toward one of the end plates or one of the side plates and electrically connected to an external connection terminal of the module (figure 12 number 123).
Suzuki et al. fail to disclose wherein at least one of the plurality of bus bars at the ends of the module has a fuse portion.
Fees et al. teaches wherein the bus bar has a fuse portion for the purpose of reducing or eliminating a voltage across electrical connections between battery modules (paragraph 0063).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Suzuki et al. with wherein the bus bar has a fuse portion for the purpose of reducing or eliminating a voltage across electrical connections between battery modules (paragraph 0063).
As to claim 6, Suzuki et al. fail to disclose wherein the fuse portion is formed narrower or/and thinner than other portions of the bus bar at the end of the module.
Fees et al. teaches wherein the fuse portion is formed narrower or/and thinner than other portions of the bus bar at the end of the module for the purpose of reducing or eliminating short circuits and/or fires from propagating through the battery housing (paragraph 0063).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide wherein the fuse portion is formed narrower or/and thinner than other portions of the bus bar at the end of the module for the purpose of reducing or eliminating short circuits and/or fires from propagating through the battery housing (paragraph 0063).
As to claim 7, Suzuki et al. discloses further comprising a housing adapted to house the battery block held by the holding member, wherein: each end plate or each side plate is fastened to the housing with a fastening member, and the fastening member is disposed near the fuse portion (figure 11).
As to claim 8, Suzuki et al. fail to disclose wherein the inter- block bus bar has a cross-section in an approximately hat shape.
	Fees et al. teaches wherein the inter- block bus bar has a cross-section in an approximately hat shape for the purpose of providing flexibility which permits associated electrical interfaces a defined range of movement during connection to corresponding electrical interfaces on respective battery modules (paragraph 0060).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Suzuki et al. with wherein the inter- block bus bar has a cross-section in an approximately hat shape for the purpose of providing flexibility which permits associated electrical interfaces a defined range of movement during connection to corresponding electrical interfaces on respective battery modules (paragraph 0060).
As to claim 9, Suzuki et al. discloses further comprising an inter-block bus bar provided across the section plate and adapted to electrically connect the adjacent battery blocks (Figure 11).
As to claim 10, Suzuki et al. fail to disclose wherein the inter- block bus bar has a cross-section in an approximately hat shape.
Fees et al. teaches wherein the inter- block bus bar has a cross-section in an approximately hat shape for the purpose of providing flexibility which permits associated electrical interfaces a defined range of movement during connection to corresponding electrical interfaces on respective battery modules (paragraph 0060).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Suzuki et al. with wherein the inter- block bus bar has a cross-section in an approximately hat shape for the purpose of providing flexibility which permits associated electrical interfaces a defined range of movement during connection to corresponding electrical interfaces on respective battery modules (paragraph 0060).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/           Primary Examiner, Art Unit 1724